                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10
                                           PAUL S. BARNES,
                                  11                                                             Case No. 18-cv-05094 SVK (PR)
                                                         Petitioner,
                                  12                                                             ORDER TO SHOW CAUSE
Northern District of California




                                                  v.
 United States District Court




                                  13
                                           SHERIFF AHERN,
                                  14
                                                         Respondent.
                                  15

                                  16             Petitioner, a California state prisoner proceeding pro se, has filed a petition for a writ of
                                  17   habeas corpus pursuant to 28 U.S.C. § 2241. 1 Petitioner has paid the filing fee. For the reasons
                                  18   stated below, Respondent is ordered to show cause why the petition should not be granted.
                                  19                                                 DISCUSSION
                                  20   A.        Standard of review
                                  21             Section 2241 allows “the Supreme Court, any justice thereof, the district courts and any
                                  22   circuit judge” to grant writs of habeas corpus “within their respective jurisdictions.” 28 U.S.C.
                                  23   § 2241(a). A district court shall “award the writ or issue an order directing the respondent to
                                  24

                                  25
                                       1
                                           Petitioner has consented to magistrate judge jurisdiction. Dkt. No. 1.
                                  26   Case No. 18-cv-05094 SVK (PR)
                                       ORDER TO SHOW CAUSE
                                  27                                                         1
                                  28
                                   1   show cause why the writ should not be granted, unless it appears from the application that the

                                   2   applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is

                                   3   appropriate only where the allegations in the petition are vague or conclusory, palpably incredible,

                                   4   or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990)

                                   5   (quoting Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)).

                                   6   B.     Petitioner’s claims

                                   7          In the petition, Petitioner alleges that the Bureau of Prisons is miscalculating his sentence.

                                   8   Petitioner was convicted and sentenced in federal court in United States v. Barnes, Case No. 01-cr-

                                   9   40200 SBA (N.D. Cal. closed July 16, 2014) (“Barnes I”). Petitioner alleges that the judgment in

                                  10   Barnes shows that Petitioner was sentenced to a term of 18 months, and directed that 9 of those

                                  11   months be run concurrently with Petitioner’s 19-year state sentence he was already serving. The

                                  12   remaining 9 months would be served consecutively to Petitioner’s state sentence. According to
Northern District of California
 United States District Court




                                  13   Petitioner, the Bureau of Prisons is not honoring the portion of the sentence that was to run

                                  14   concurrently. Petitioner implies that he has served the term of his state sentence. Respondent is

                                  15   ordered to show cause why the petition should not be granted as to this claim.

                                  16                                             CONCLUSION

                                  17          1.      The Clerk shall serve by mail a copy of this order, the petition and all attachments

                                  18   thereto, and a magistrate judge consent form upon the Respondent and the Respondent’s attorney,

                                  19   the Attorney General of the United States. The Clerk shall also serve a copy of this order on the

                                  20   Petitioner. Respondent shall file his Magistrate Judge jurisdiction consent form no later than

                                  21   thirty (30) days from the filing date of this order.

                                  22          2.      Respondent shall file with the Court and serve on Petitioner, within sixty days of

                                  23   the date this order is filed, an answer showing cause why a writ of habeas corpus should not be

                                  24   granted. Respondent shall file with the answer and serve on Petitioner a copy of all portions of

                                  25   Petitioner’s underlying criminal record that have been transcribed previously and that are relevant

                                  26   Case No. 18-cv-05094 SVK (PR)
                                       ORDER TO SHOW CAUSE
                                  27                                                      2
                                  28
                                   1   to a determination of the issues presented by the petition.

                                   2          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   3   Court and serving it on Respondent within thirty days of the date the answer is filed.

                                   4          3.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                   5   answer within sixty days of the date this order is filed. If Respondent files such a motion,

                                   6   Petitioner shall file with the Court and serve on Respondent an opposition or statement of non-

                                   7   opposition within twenty-eight days of the date the motion is filed, and Respondent shall file with

                                   8   the Court and serve on Petitioner a reply within fourteen days of the date any opposition is filed.

                                   9          4.      It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded that all

                                  10   communications with the Court must be served on Respondent by mailing a true copy of the

                                  11   document to Respondent’s counsel. Petitioner must keep the Court and all parties informed of any

                                  12   change of address by filing a separate paper captioned “Notice of Change of Address.” He must
Northern District of California
 United States District Court




                                  13   comply with the Court’s orders in a timely fashion. Failure to do so may result in the dismissal of

                                  14   this action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

                                  15          IT IS SO ORDERED.

                                  16
                                       DATED:       11/13/18
                                  17                                                 SUSAN VAN KEULEN
                                                                                     UNITED STATES MAGISTRATE JUDGE
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   Case No. 18-cv-05094 SVK (PR)
                                       ORDER TO SHOW CAUSE
                                  27                                                      3
                                  28
